Case 7:17-cv-09400-LMS Document 35 Filed 12/07/18 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
RICHARD L. WHITEHEAD,
SETTLEMENT
Plaintiff, AGREEMENT
- against —
17-CV-9400 (LMS)
WETHERSFIELD FOUNDATION, IN C.,
FORMERLY KNOWN AS
HOMELAND FOUNDATION, INCORPORATED
Defendant.
-- : x

This Settlement Agreement (the “Agreement”) is made by and between Richard Whitehead
(hereinafter also referred to as the “Plaintiff’) and Wethersfield Foundation, Inc., formerly known
as Homeland Foundation, Incorporated (hereinafter referred to as the “Defendant”) on their behalf
and for the benefit of all of their parent(s), subsidiaries, divisions, affiliates and other related
entities, and all of their incumbent and former officers, directors, owners, trustees, investors,
agents, attorneys, employees, fiduciaries, successors, assigns and representatives, in their
individual and/or representative capacities.

WHEREAS, Plaintiff alleges he worked for the Defendant from April 1987 to April 13,
2017; and

WHEREAS, on or about December 1, 2017, Plaintiff filed a Complaint in the United
States District Court for the Southern District of New York, under Civil Action No.:17-9400 (the
“Lawsuit”), alleging, among other things, that the Defendant violated the Fair Labor Standards
Act and New York Labor Law by failing to pay overtime wages;

WHEREAS, the Defendant denies all claims asserted in the Lawsuit, and a Court has not
made any findings with respect to the merits of Plaintiff's claims:

WHEREAS, the Defendant and Plaintiff (collectively, the “Parties”) desire to resolve and
settle this matter, as well as any and all issues relating to Plaintiffs employment and/or Plaintiff's
separation from employment with the Defendant, in an amicable manner without the expense,
burden and risk of continued litigation,

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is

acknowledged hereby, and in consideration of the mutual covenants and undertakings set forth
herein, the Parties agree as follows:

1. Consideration. (a) In exchange for and in consideration of the covenants and
promises contained herein, including Plaintiff's release of all claims against the Defendant and the

{00112972 1}
Case 7:17-cv-09400-LMS Document 35 Filed 12/07/18 Page 2 of 6

Releasees as set forth below, the Defendant will provide Plaintiff with a payment in the gross
amount of Fifty-Five Thousand Dollars ($55,000.00), less applicable withholdings.

(b) Plaintiff acknowledges and agrees that (i) the consideration set forth in this Paragraph
1 constitutes fair consideration for signing this Agreement and agreeing to the terms and conditions
set forth herein; (ii) the consideration set forth in this Agreement constitutes full accord and
satisfaction for all amounts due and owing to him, including, but not limited to, all wages,
overtime, bonuses, paid time off or other payments which may have been due and owing to him;
and (iii) his eligibility for, entitlement to, and accrual of, any payments or benefits from the
Defendant, including, but not limited to, wages, overtime, bonuses, paid time off, and any
insurance or fringe benefits, terminated on the last day of Plaintiff's employment with the
Defendant. Except as set forth in this Paragraph 1, Plaintiff is not entitled to, and shall not receive,
any other payments or benefits from the Defendant or the Releasees.

(c) The Defendant will deliver the payments described in Paragraph 1 to Plaintiff's
Counsel, Mackey Butts & Wise, LLP, 319 Mill Street, Poughkeepsie, NY 12601 (or any other
address provided by Plaintiffs counsel), within twenty (20) business days of the receipt by
Corbally, Gartland & Rappleyea, LLP, as counsel for the Defendant, of the original Agreement
which has been executed by Plaintiff and Plaintiff's counsel, and the Stipulation of Dismissal With
Prejudice from Plaintiffs counsel. By its signature on this Agreement, Plaintiff’; Counsel agrees
that it will hold these payments in escrow and will not deposit or distribute to itself or its client
any of the payments referenced in Paragraph 1 until the completion of all of the following events:
(i) the Agreement is executed by all Parties; (it) the Parties file the Stipulation of Dismissal With
Prejudice; and (iii) the Court enters an agreed Order of Dismissal, dismissing the Lawsuit with
prejudice; The Defendant’s obligation to make the payments described in Paragraph 1 is
conditioned upon the receipt of the above-referenced documents (hereinafter, “Effective Date”).

2. Order of Dismissal. Court dismissal of this action is a material condition of this
Agreement and the Parties obligations hereunder. Failure of the Court to enter an Order of
Dismissal of the Lawsuit renders this Agreement null and void.

3. Release. In exchange for and in consideration of the covenants and promises
contained herein, Plaintiff, individually and on behalf of himself and his spouse, heirs, executors,
testators, representatives, agents, successors and assigns, freely and irrevocably hereby
relinquishes, discharges, waives, and releases the Defendant and their current and former parents,
subsidiaries, divisions, branches, assigns and affiliated and related entities, and their respective
predecessors, successors, employee benefit plans, present and former directors, trustees, officers,
partners, fiduciaries, employees, representatives, agents, insurers and attormeys, in their individual
and representative capacities (“Releasees”) from all claims and causes of action alleged in
Plaintiff's Complaint dated and filed December 1, 2017, and all claims under the Fair Labor
Standards Act (“FLSA”) and the New York Labor Law (“NYLL”) and any other claims related to
any alleged unpaid or under paid wages or overtime, or other unpaid or under paid wages or
compensation, and any related penalties, interest, costs, attorneys’ fees, compensatory damages,

punitive damages and liquidated damages, for the period April 1, 1987 through and including the
date of Plaintiff's execution of this Agreement.

{00112972 1}
Case 7:17-cv-09400-LMS Document 35 Filed 12/07/18 Page 3 of 6

4. Claims Excluded from the Agreement, This release does not affect or limit: (1)
claims that may arise after the date Plaintiff signs this Agreement; (2) Plaintiff's rights to enforce
the terms of this Agreement; or (3) any claim that this Agreement has been breached.

5. Dismissal of the Litigation.

(a) Plaintiff acknowledges and represents that, except for the Lawsuit, he is not presently
aware of any legal proceedings pending between Plaintiff and/or his representatives and the
Defendant or any of the other Releasees. Plaintiff agrees to dismiss, with prejudice, any and all
claims against the Defendant and all of the other Releasees, including, but not limited to, any and
all claims asserted, or which could have been asserted, in the Lawsuit. Such dismissal and waiver
of claims includes his express waiver of his ability to act as a representative of any purported class,

(b) Plaintiff hereby authorizes his Counsel, concurrent with his execution of this
Agreement, to execute the Stipulation of Dismissal With Prejudice (attached hereto as Exhibit A,
which is incorporated to this Agreement by reference), and to take any and all steps necessary to
effect the dismissal of the Lawsuit with prejudice as to his individual claims, and to waive, release
and discharge with prejudice any and all rights, claims or causes of action Plaintiff may have in
the Lawsuit. The Defendant’s obligations under this Agreement are strictly conditioned upon the
Court’s dismissal of the Lawsuit with prejudice, including the FLSA and NYLL claims.

6. Bona Fide Dispute; Denial of Wrongdoing.

(a) This Agreement is in settlement of disputed claims. The Parties agree that there is a
bona fide dispute as to whether Plaintiff could prevail on the merits of their FLSA and NYLL
claims and that the amount being paid to Plaintiff, as indicated in Paragraph 1, is a fair and
reasonable resolution to this bona fide dispute.

(b) It is agreed and understood between the Parties that nothing contained in this
Agreement, nor the fact that Plaintiff has been provided with any consideration under it, shall be
construed, considered or deemed to be an admission of liability or wrongdoing by the Defendant
or any of the Releasees. The Defendant denies any liability, committing any wrongdoing or
violating any legal duty with respect to Plaintiff, including with respect to his employment or the
termination thereof, and asserts that it has, at all times relevant hereto, acted in good faith and in
compliance with the law.

7. Non-Disparagement. Plaintiff agrees not to make, or cause to be made, any
critical, derogatory, disparaging, defamatory or untruthful statements about the Defendant or any
of the Releasees, whether by electronic, written or oral means, to any of Defendant’s past, present
or future clients, competitors, employees, or to any other person (including, but not limited to, the
press or other media). Defendant agrees that no officer, director, or trustee shall make or cause to
be made, any critical, dero gatory, disparaging, defamatory or untruthful statements about the
Plaintiff, whether by electronic, written or oral means, to any person. It shall not be a violation of
this paragraph:

e for either Party to provide truthful testimony in any proceeding or before any
administrative agency, tribunal, arbitration or court; or

{00112972 1}

 
Case 7:17-cv-09400-LMS Document 35 Filed 12/07/18 Page 4 of 6

e — for Plaintiff to make truthful statements about his experience litigating this case.

8. Employment References, In the event Defendant is contacted for a reference by a
prospective employer of Plaintiff, Defendant shall respond by providing solely Plaintiffs dates of
employment, position held and, if authorized by Plaintiff in writing, Plaintiff's final rate of
compensation.

9. Choice of Law and Forum. This Agreement shall in all respects be interpreted,
enforced and governed in accordance with and pursuant to the laws of the State of New York,
without regard to conflicts of law principles. Any dispute, claim or cause of action arising out of,
or related to, this Agreement shall be commenced only in United States District Court in the
Southern District of New York, and the Parties hereby submit to the exclusive jurisdiction and
venue of this court and waive any claim of an inconvenient forum.

10. Entire Agreement. Plaintiff acknowledges and agrees that this Agreement reflects
the entire agreement between the Parties regarding the subject matter herein and fully supersedes
any and all prior agreements and understandings between the Parties hereto. There is no other
agreement except as stated herein. Plaintiff acknowledges that the Defendant has made no
promises to him other than those contained in this Agreement.

11. Severability. The Parties agree that in the event any sentence(s) or provision(s) of
this Agreement is judicially declared to be invalid or unenforceable, only such sentence(s) or
provisions shall be invalid or unenforceable without invalidating or rendering unenforceable the
remaining provisions hereof.

12. Modification. This Agreement may not be changed, waived or supplemented
unless such change, waiver or supplementation is in writing and signed by Plaintiff and an
authorized representative of the Defendant.

13. . General Provisions. The failure of any party to insist on strict adherence to any
term hereof on any occasion shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term hereof. The language and
all parts of this Agreement shall in all cases be construed as a whole according to its fair meaning,
and not strictly for or against any of the Parties, regardless of who drafted it. This Agreement may
be signed in counterparts, and may be delivered by facsimile. The invalidity of any provision of
this Agreement shall not affect the validity of any other provision hereof.

14. Review Period. By signing this Agreement, Plaintiff acknowledges that:

 

(a) He is not suffering from any impairment that would render him incapable of reading,
considering and understanding the terms of this Agreement, and is fully able to read, consider and
understand the terms of this Agreement, all of which have been explained to him;

(b) He has signed this Agreement freely and voluntarily and without duress;

(c) No promise or representation of any kind or character, other than those contained in
this Agreement, has been made by any of the Releasees or anyone acting on their behalf to induce
him to enter into this Agreement;

{00112972 1}
Case 7:17-cv-09400-LMS Document 35 Filed 12/07/18 Page 5 of 6

(d) He was advised, and hereby is advised to consider carefully the terms of this Agreement
and consult with legal counsel prior to executing it, and has had a reasonable period of time in
which to consider the terms of this Agreement before executing it;

(e) Plaintiff has a period of twenty-one (21) days after receiving this Agreement to review
and consider this Agreement before signing it (“Review Period”). Plaintiff understands that he
may use as much of this Review Period as he wishes prior to signing this Agreement and that, to
the extent that Plaintiff decides to sign this Agreement prior to the expiration of the Review Period,
such decision was knowing and voluntary on the Plaintiff's part; and

(f) Plaintiff may revoke this Agreement within seven (7) days after he signs it. The
Agreement shall not become effective and enforceable until the seven (7) day period has expired
for Plaintiff and no payments pursuant to Paragraph 1 above shall be made until such period has
expired. If Plaintiff revokes this Agreement, he must send written notice of his decision to Corbally
Gartland & Rappleyea, 35 Market Street, Poughkeepsie, NY 12601,

15. Counterparts. This Agreement may be executed in counterparts, each of which
shall serve as an original as against any Party who signed it, and all of which taken together shall
constitute one and the same document. A copy of a Party’s signature on this Agreement shall be
acceptable in any action against that Party to enforce this Agreement.

16. Facsimile/Email. A facsimile or email copy of this Agreement will have the same
force and effect as the original.

[This space intentionally left blank]

BY SIGNING THIS AGREEMENT, PLAINTIFF ACKNOWLEDGES THAT HE
HAS CAREFULLY READ THIS AGREEMENT, UNDERSTANDS IT, AND IS
VOLUNTARILY ENTERING INTO IT OF HIS OWN FREE WILL, WITHOUT DURESS
OR COERCION, AFTER DUE CONSIDERATION OF ITS TERMS AND CONDITIONS.

PLAINTIFF IS ALSO ADVISED TO SPEAK WITH AN ATTORNEY BEFORE SIGNING
THIS AGREEMENT.

IN WITNESS THEREOF, the Parties hereto evidence their agreement by their signatures below.
AGREED:

{00112972 1}

 
Case 7:17-cv-09400-LMS Document 35 Filed 12/07/18

WETHERSFIELD FOUNDATION, INC.

By: a Doe

 

Subscribed and sworn to before me
this & day of December, 2018

/ ~ . ~ ji)
—Aixxieiol. ; a
Notary Public ee
ATRICIA A, GUMPEL
Notary York
Orati [ tia inty
Comings Lay GS WOVE) ce, ine

“Richard L. Whitehead

Subscribe sworn to before me
this 7 day of Be 8
ibe ile

Notary Public

 
 

 

DAVID R. WISE
Notary Public, State of New York
No. 02W14887308
Qualified in Dutchess County ‘9
Commission Expires March 24, 207

{00112972 1}

Page 6 of 6
